      Case 1:18-cv-02933-DLC Document 202 Filed 04/27/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :            18cv2933 (DLC)
 IN RE LONGFIN CORP. SECURITIES CLASS    :
 ACTION LITIGATION                       :                  ORDER
                                         :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     The Court having received the plaintiff’s submissions of

April 24, 2020, it is hereby

     ORDERED that a telephone conference is scheduled for May 1,

2020 at 9:00 am.    The dial-in credentials for the telephone

conference are as follows:

           Dial-in:         888-363-4749
           Access code:     4324948

The parties shall use a landline if one is available.

     IT IS FURTHER ORDERED that plaintiff’s counsel shall be

ready to address the following questions:

     (1)   What is the likelihood of recovery in this action from
           defendants Longfin Corp., Venkata S. Meenavalli, Vivek
           K. Ratakonda, and Suresh Tammineedi?

     (2)   Why shouldn’t the claims against defendants Dorababu
           Penumarthi and Andy Altahawi be dismissed with
           prejudice?

     (3)   How does counsel expect to obtain payment of
           attorney’s fees?

     (4)   Has the plaintiff shown, pursuant to Rule 23(b)(3),
           that a class action is superior to other available
           methods for fairly and efficiently adjudicating this
           controversy, where a class action judgment will
           benefit the defendants but there is little likelihood
           of any benefit to the class?
         Case 1:18-cv-02933-DLC Document 202 Filed 04/27/20 Page 2 of 2


    IT IS FURTHER ORDERED that the Securities and Exchange

Commission (“SEC”) is invited, but not required, to participate

in the May 1 telephone conference in order to aid in the Court’s

understanding of these issues.


Dated:       New York, New York
             April 27, 2020

                                     __________________________________
                                               DENISE COTE
                                       United States District Judge




                                       2
